DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, and 6 amended by Applicant in the reply filed 9/25/2020.  Claims 1-6 are pending.

New grounds of rejection:
Claim(s) 1-2 and 4-5 is/are presently rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manna et al (Study on effect of process parameters and mixing on morphology of ammonium diuranate, J Radioanal and Nucl Chem (2016) 310:287-299).
Claim 3 is presently rejected under 35 U.S.C. 103 as being unpatentable over Manna as applied to Claim 1 and in further view of Degussa (GB 844407).
Claim 6 is presently rejected under 35 U.S.C. 103 as being unpatentable over Leitnaker et al (Conversion of Uranium Nitrate to Ceramic-Grade Oxide for the Light Water Breeder Reactor:  Process Development (LWBRE Development Program) (1972)) and in further view of Degussa (GB 844407).

Response to Arguments

Applicant’s arguments with respect to the rejection of Claim 1 over 35 USC 102 over Paik are persuasive since Paik does not disclose a particle size in the claimed range.
Applicant’s arguments with respect to the rejection of Claim 6 over 35 USC 102 over Leitnaker are persuasive since Leitnaker does not disclose an apparatus where the ammonia distributer is configured to inject ammonia diluted with air.
  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of:
Manna et al (Study on effect of process parameters and mixing on morphology of ammonium diuranate, J Radioanal and Nucl Chem (2016) 310:287-299) which discloses a method making ammonium diuranate particles in the claimed size by precipitation of uranyl nitrate with gaseous ammonia and air.
Degussa (GB 844.407) which discloses a method for making ammonium diuranate particles by precipitating uranyl nitrate with a mixture of gaseous ammonia and air to control the size and thus the ease of filtering.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manna et al (Study on effect of process parameters and mixing on morphology of ammonium diuranate, J Radioanal and Nucl Chem (2016) 310:287-299).
Regarding Claim 1, Manna discloses a method for preparing ammonium diuranate comprising:
		(1) placing uranyl nitrate aqueous solution in a reactor;
(2) forming crystals by injecting ammonia gas into the uranyl nitrate aqueous solution;
(3) stopping the crystallization when a pH is in a range of 7.5 (see Page 289-290, Experimental and Abstract which refers to the process for crystal growth of crystalline ADU powders); and
(4) where the mean size of the particles is 13.94 µm, 12.50 µm and 13.51 µm (see Page 294, Table 2 and Page 295, Table 3).
	Regarding ammonium uranate hydrate, since the precipitation occurs in an aqueous solution, it is reasonable to conclude that the precipitate is an ammonium uranate hydrate before drying and calcining.
Manna therefore discloses a method where all of the limitations of the claim are disclosed.
	Regarding Claim 2, Manna discloses a method producing particles of 13.94 µm where the concentration of uranium in the uranyl nitrate solution is 20 g/L (see Page 293, Table 2) which corresponds to 33.1 g/L of uranyl nitrate (where the total g/L of UO2(NO3)2 = (20 g/L of U ÷ MW of U)*(MW of uranyl nitrate).  Manna also discloses a method producing particles of 12.50 µm and 13.51 µm (see Page 294, Table 3) where the concentration of uranium in the uranyl solution is 50 g/L = 82.8 g/L of uranyl nitrate (i.e. 50 g/L of U ÷ MW of U)*(MW of uranyl nitrate).
	Regarding Claim 4, Manna discloses a method where the ammonia gas is injected at a 1:10 ratio with air (see Page 299, ¶1).
	Regarding Claim 5, Manna discloses an ammonium uranate where the mean size of the particles is 13.94 µm, 12.50 µm and 13.51 µm (see Page 294, Table 2 and Page 295, Table 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manna as applied to Claim 1, and in further view of Leitnaker et al (Conversion of Uranium Nitrate to Ceramic-Grade Oxide for the Light Water Breeder Reactor:  Process Development (LWBRE Development Program) (1972)) and in further view of Degussa (GB 844407).
As applied to Claim 1, Manna discloses a method for making ammonium diuranate hydrate comprising placing a uranyl nitrate solution in a reactor, precipitating ammonium diuranate hydrate crystals by injecting ammonia gas into the uranyl nitrate solution; stopping the crystallization reaction when a pH is 7.5, and where the ammonium diuranate hydrate prepared has average particle sizes of 13.94 µm, 12.50 µm and 13.51 µm.
Manna is silent with respect to the flow rate of ammonia gas injected.
	Degussa discloses a method for producing easily filterable ammonium uranate by introducing into an aqueous solution of hexavalent uranium salt a mixture of gaseous ammonia and one or more inert gases.  Degussa discloses a method where the uranium salt is a nitrate (see Page 2, Ln 31).  Degussa discloses where the gas is air (see Page 1, Ln 62).  Degussa further discloses an example where ammonia and air is fed to uranyl nitrate solution at 1:3 and 1:2 volume ratio at a rate of 150 L/min (see Page 2, Example 1).  The injection rate of ammonia is then 37.5 L/min and 50 L/min respectively.  This corresponds to 2.25 Nm3/hr and 3 Nm3/hr since 1000 L = 1 Normal m3.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Manna for precipitating ammonium diuranate from ammonia nitrate with ammonia gas where the ammonia gas is injected at a rate of 2.25 or 3 Nm3/hr as disclosed by Degussa since this rate is able to form precipitates in a similar process.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitnaker et al (Conversion of Uranium Nitrate to Ceramic-Grade Oxide for the Light Water Breeder Reactor:  Process Development (LWBRE Development Program) (1972)) and in further view of Degussa (GB 844407).
	Regarding Claim 6, Leitnaker discloses an apparatus for precipitating ammonium diuranate from uranyl nitrate comprising a recirculating system wherein a uranyl nitrate solution and ADU slurry are circulated from the bottom of a pipe to the top through a tube by a pump and wherein the ammonia gas is injected into the inlet to the pump
	Degussa discloses a method for producing easily filterable ammonium uranate by introducing into an aqueous solution of hexavalent uranium salt a mixture of gaseous ammonia and one or more inert gases.  Degussa discloses a method where the uranium salt is a nitrate (see Page 2, Ln 31).  Degussa discloses where the gas is air (see Page 1, Ln 62).  Degussa further discloses that when undiluted ammonia gas is passed directly on the solution the occurrence of local excesses in the solution cause a precipitation in a form which cannot be readily filtered (see Page 1, Ln 53-59).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the apparatus as disclosed by Leitnaker where the ammonia gas injected into the circulation tube is configured to inject ammonia diluted with air as disclosed by Degussa in order to produce an ammonium uranate that is more readily filterable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        4/6/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732